Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the judgment of divorce and the award of support arrears, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from a unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601); appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remaining part of the Appellate Division order does *1024not finally determine the action within the meaning of the Constitution.